MEMORANDUM DECISION
Relator, Carl Neely, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate its order denying his application for permanent total disability compensation and to issue an order finding that he is entitled to said compensation.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision including findings of fact and conclusions of law. The magistrate concluded the commission had abused its discretion in denying relator's application in light of the holdings in State ex rel. Liposchak v. Indus. Comm. (1995),73 Ohio St.3d 194, and State ex rel. Vansuch v. Indus. Comm. (1998),83 Ohio St.3d 558, and that this court should grant the requested writ.
No objections have been filed to the decision of the magistrate.
Finding no error or other defect on the face of the decision of the magistrate, pursuant to Civ.R. 53, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it. In accordance with the decision of the magistrate, we issue a writ of mandamus ordering the commission to vacate its order denying relator's application for permanent total disability compensation, and order the commission to issue an order finding that relator is permanently and totally disabled based upon the holdings inLiposchak and Vansuch.
Writ of mandamus granted.
BROWN and BRYANT, JJ., concur.